Citation Nr: 0705699	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-17 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Pennsylvania Adjutant 
General's Office


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran had unverified active duty service from June 1980 
to September 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  

In August 2004, the RO denied the claim of entitlement to 
service connection for bilateral hearing loss.  A review of 
the record shows that the veteran filed a timely Notice of 
Disagreement (NOD).  A Statement of the Case (SOC) was 
issued.  Thereafter, the veteran filed a Substantive Appeal.  

The rating decision also shows that the RO granted the claim 
of entitlement to service connection for hypertension and 
assigned a 10 percent disability rating, effective March 
2004; the claim of entitlement to service connection for 
tinnitus and assigned a 10 percent disability rating, 
effective March 2004; the claim of entitlement to service 
connection for heart palpitations (claimed as heart 
palpitations) and assigned a noncompensable evaluation, 
effective March 2004, and entitlement to service connection 
for bilateral tympanic membrane perforations and assigned a 
noncompensable evaluation, effective March 2004.  

The veteran's NOD only pertains to the claim of entitlement 
to service connection for hearing loss; therefore, these 
claims are considered resolved and are not on appeal before 
the Board.  

In March 2006, the veteran presented personal testimony 
before the undersigned Veterans Law Judge at a Board 
videoconference hearing.  A transcript of the hearing is of 
record.  




FINDINGS OF FACT

1.  The service medical record shows that the veteran was 
diagnosed as having bilateral hearing loss during his period 
of service.  

2.  The post-service medical record reveals a current 
diagnosis of sensorineural bilateral hearing loss.  

3.  There is medical evidence linking the veteran's hearing 
loss to noise exposure in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  .  See Dingess v. 
Nicholson, 19 Vet. App. 473(2006).

II.  Analysis

The veteran maintains that he was exposed to hazardous noise 
levels during his period of service and that the current 
medical findings of hearing loss in both of his ears are 
related to his period of service, to include the exposure to 
hazardous noise levels.  His primary argument, in essence, is 
that he underwent many service hearing evaluations and that 
during some of these evaluations he met the criteria for 
impaired hearing which is considered a disability for VA 
purposes.  (See the March 2006 transcript of the Board Video-
conference hearing).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).  

Certain chronic diseases, including sensorineural hearing 
loss, which become manifest to a compensable degree within 
one year after service, will be rebuttably presumed to have 
been incurred in service.  For example, where a veteran 
served continuously for ninety (90) days or more during a 
period of war, or during peacetime service after December 31, 
1946, and an organic disorder of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2006).  

The veteran served in the United States Air Force (USAF) and 
his service duties included flying.  The service medical 
records, dated from May 1980 to May 2000, show that the 
veteran was exposed to hazardous noise levels and was 
diagnosed as having bilateral hearing loss.  The veteran 
underwent several periodic examinations during his period of 
service and these examinations reveal medical findings of 
bilateral hearing loss which varied in severity.  The April 
2000 service separation (retirement) examination includes 
audiometric findings.  The pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
25
LEFT
25
20
25
35
40

The pure tone threshold for 4000 Hertz in the left ear was 40 
decibels; therefore, because impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, at the time of the April 2000 
evaluation, the evidence shows that the veteran met the 
requirements for impaired hearing for VA purposes.  

The veteran underwent service examination again in May 2000 
and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
15
25
LEFT
10
15
15
30
30

At the time of the May 2000 evaluation, the evidence shows 
that the veteran did not meet the requirements for impaired 
hearing for VA purposes.  This was the last examination which 
included audiometric findings.  

The post-service medical record shows that the veteran is 
diagnosed as having bilateral hearing loss.  The veteran 
underwent VA audiologic examination in May 2004.  The 
examiner reported that the veteran's claims file was reviewed 
prior to the examination and stated that the veteran's chief 
complaint was hearing loss.  In reporting the veteran's 
history, the examiner noted that the veteran's service 
history included hazardous noise exposure while working as a 
crewman on aircraft for fourteen years.  The veteran denied 
occupational and recreational noise exposure.  The pure tone 
air conduction thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Avg.
RIGHT
10
15
30
20
30
24
LEFT
15
15
15
30
30
23

The speech recognition scores using the Maryland CNC word 
list was 98 percent in the right ear and 94 percent in the 
left ear.  The examiner reported that the pure tone testing 
revealed a mild high frequency sensorineural hearing loss 
(SNHL), bilaterally.  In pertinent part, the veteran was 
diagnosed as having mild high frequency SNHL.  In reporting 
the diagnosis, the examiner also stated that in view of the 
above history, it is as least as likely as not that the 
veteran's current high frequency hearing loss is related to 
noise exposure/trauma during his period of service.  

The veteran also underwent VA examination in June 2004.  The 
audiologic VA examination report, dated in June 2004, 
essentially reiterated the findings of the May 2004 
examination report.  The June 2004 report did not reveal any 
additional audiologic findings.  

In March 2006, the veteran submitted non-VA medical records 
from Berks ENT Surgical Associates, Inc., which includes 
audiometric findings dated in January 2006.  These records 
primarily show that the veteran underwent ear surgery.  He 
apparently underwent a tympanoplasty with precondylr graft, 
outpatient.  In January 2006, the veteran attended a follow-
up appointment.  The January 2006 report shows that the 
veteran's drums were intact and clear and that his hearing 
was normal.  The audiometric findings only include 
audiometric findings for the right ear.  

The pure tone air conduction thresholds for the right ear, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
30
35

The Board observes that shortly before the veteran's 
discharge from service, the veteran had pure tone thresholds 
in the left ear which meets the standard for hearing loss for 
VA purposes.  In January 2006, the veteran was found to have 
pure tone thresholds of the right ear which meets the 
standard for hearing loss for VA purposes.  The Board also 
notes that there are audiological reports which show that the 
veteran does not meet the standard for hearing loss.  The 
Board will apply the benefit of the doubt doctrine and find 
that the veteran has hearing loss which meets VA standard.  
The record includes a medical opinion which relates the 
veteran's hearing loss to noise exposure in service.  Given 
the foregoing, the Board finds that service connection for 
bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


